                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                            No. 18-05043-01-CR-SW-BP

                       Plaintiff,                    COUNTS 1 – 17
                                                     18 U.S.C. §§ 1115 and 2
               v.                                    For Each Count:
                                                     NMT 10 Years Imprisonment
KENNETH SCOTT MCKEE,                                 NMT $250,000 Fine
[DOB: 06/21/1967]                                    NMT 3 Years Supervised Release
                                                     Class C Felony
                       Defendant.
                                                     $100 Special Assessment (Each Count)

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                        COUNTS 1 – 17

       On or about July 19, 2018, on Table Rock Lake, a navigable water of the United States

within the Western District of Missouri and within the admiralty jurisdiction of the United States,

the defendant, KENNETH SCOTT MCKEE, while piloting, operating, and navigating

Stretch Duck 7 as the captain, pilot, and master of said vessel, committed the following acts of

misconduct, negligence, and inattention to duty:

       A.      Failed to properly assess incoming weather prior to and upon entering the vessel on

               the water;

       B.      Entered the vessel on the water when there was lightning in the area;

       C.      Entered the vessel on the water when severe weather approached the area;

       D.      Failed to properly assess the nature of the severe weather when severe weather

               arrived at the location of Stretch Duck 7 while the vessel was on the water;




            Case 3:18-cr-05043-BP Document 1 Filed 11/08/18 Page 1 of 3
E.     Operated Stretch Duck 7 in violation of the conditions and limitations specified in

       the vessel’s United States Coast Guard issued Certificate of Inspection;

F.     Failed to instruct the passengers to don personal floatation devices when severe

       weather arrived at the location of Stretch Duck 7 while the vessel was on the water;

G.     Failed to immediately increase speed and head to the nearest shore when severe

       weather arrived at the location of Stretch Duck 7 while the vessel was on the water;

H.     Caused or allowed the vessel’s side curtains to be lowered, when severe weather,

       including increased wind speed, arrived at the location of Stretch Duck 7 while the

       vessel was on the water;

I.     Failed to raise the side curtains when severe weather, including increased wind

       speed, arrived at the location of Stretch Duck 7 while the vessel was on the water;

J.     Failed to raise the side curtains the first time the vessel’s bilge alarm sounded;

K.     Failed to raise the side curtains the second time the vessel’s bilge alarm sounded;

L.     Failed to instruct the passengers to don personal floatation devices the first time the

       vessel’s bilge alarm sounded;

M.     Failed to instruct the passengers to don personal floatation devices the second time

       the vessel’s bilge alarm sounded;

N.     Failed to prepare to abandon ship the first time the vessel’s bilge alarm sounded;

O.     Failed to prepare to abandon ship the second time the vessel’s bilge alarm sounded;

       and

P.     Failed to prepare to abandon ship when there was an unacceptable loss of freeboard

       on the vessel.




                                         2

     Case 3:18-cr-05043-BP Document 1 Filed 11/08/18 Page 2 of 3
       The Grand Jury further alleges that the defendant, KENNETH SCOTT MCKEE, as the

captain, pilot, and master of Stretch Duck 7, by the above-stated acts of misconduct, negligence,

and inattention to duty, separately and collectively, contributed to and caused the destruction of

the life of any person on board Stretch Duck 7, with each count set forth below representing one

of the seventeen persons whose life was destroyed:

                                                PERSON WHOSE LIFE
                       COUNT                      WAS DESTROYED
                          1                            Ar.C.
                          2                            M.L.
                          3                            Ev.C.
                          4                            R.C.
                          5                            L.S.
                          6                            G.C.
                          7                            An.C.
                          8                             S.S.
                          9                             J.B.
                         10                            L.D.
                         11                            W.B.
                         12                            R.H.
                         13                            B.C.
                         14                            W.A.
                         15                            H.C.
                         16                            R.W.
                         17                            Er.C.

       All in violation of Title 18, United States Code, Sections 1115 and 2.

                                                     A TRUE BILL


                                                     /s/ Kimberly Culp
                                                     FOREPERSON OF THE GRAND JURY
/s/ Randall D. Eggert
Randall D. Eggert
Assistant United States Attorney

/s/ Casey Clark
Casey Clark
Assistant United States Attorney

DATED:         11/06/2018
                                                3

           Case 3:18-cr-05043-BP Document 1 Filed 11/08/18 Page 3 of 3
